DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 12/17/2021 is acknowledged.  In the Amendment, claims 78, 80, 81, 84, 85, and 91-93 were amended.  With the Examiner’s Amendment below, which further amends claims 78 and 92, and cancels claim 79, claims 78-94 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by James P. McParland on 02/08/2022.
	The application has been amended as follows:
	Claims 78 and 92 have been amended to further clarify the invention.
	Claim 79 has been cancelled.
	
	In claim 78, line 5, delete "selectively release nicotinamide in the distal ileum” and substitute therefor - - - selectively release nicotinamide at a pH of about 5.5 or greater in the distal ileum - - -.



In claim 92, line 5, delete "selectively release nicotinamide in the distal ileum” and substitute therefor - - - selectively release nicotinamide at a pH of about 5.5 or greater in the distal ileum - - -.

In claim 92, line 10, delete "selectively release nicotinamide in the colon” and substitute therefor - - - selectively release nicotinamide at a pH of about 7 or greater in the colon - - -.

In claim 92, line 13, delete "selectively release mesalazine in the distal ileum” and substitute therefor - - - selectively release mesalazine at a pH of about 5.5 or greater in the distal ileum - - -.

In claim 92, line 18, delete "selectively release mesalazine in the colon” and substitute therefor - - - selectively release mesalazine at a pH of about 7 or greater in the colon - - -.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  Applicants persuasively demonstrated in their disclosure that the release profile of the claimed unit e.g., inflammation of terminal ileum in ulcerative colitis), due to the presence of delayed-immediate release and delayed-extended release minitablets which provide delayed-immediate release (e.g., "burst" release) of nicotinamide or nicotinamide and mesalazine in the distal ileum and also provide extended release of nicotinamide or nicotinamide and mesalazine in the colon (see Figures 4-21 in the instant specification).  While the closest prior art of record, Watzig et al., teaches pharmaceutical products providing controlled and/or delayed release of nicotinamide and mesalazine, Watzig et al. do not teach unit dose pharmaceutical products as claimed which provide an advantageous and unexpected release profile in the distal ileum and colon as described above. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 78-94 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615